                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DOMMINIQUE ADAMS                                  §

VS.                                               §                CIVIL ACTION NO. 1:21cv299

BRYAN COLLIER                                     §

                           MEMORANDUM OPINION AND ORDER

       This case was filed in the 87th District Court of Anderson County, Texas. It was removed

to this court pursuant 28 U.S.C. § 1441(a). The lawsuit involved events which occurred at the

Michael Unit of the Texas Department of Criminal Justice, Correctional Institutions Division. The
 .
Michael Unit is located in Anderson County.

       Pursuant to 28 U.S.C. § 124, Anderson County is located in the Tyler Division of this court.

As this case was originally filed in a state court in Anderson County, and as the case involves events

which occurred in Anderson County, the court is of the opinion this matter should be transferred to

the Tyler Division of this court.

                                              ORDER

       For the reasons set forth above, it is ORDERED that this matter is transferred to the Tyler

Division of this court.


                     SIGNED this the 6th day of July, 2021.




                                                         ____________________________________
                                                         KEITH F. GIBLIN
                                                         UNITED STATES MAGISTRATE JUDGE
